Mr. Justice Sheldon delivered the opinion of the Court: This was a proceeding in bastardy, instituted against Peak, the appellant, in the county court of Scott county, wherein, upon a verdict of guilty, judgment was rendered against Peak. Upon his appeal therefrom to the circuit court of said county, the judgment was affirmed. From that judgment of affirmance by the circuit court, Peak has taken this appeal to this court. We are of opinion that no appeal lay from the judgment of the county court to the circuit court. We are referred to no statute authorizing such an appeal, and we are unaware of the existence of any such statute. The “Act to increase the jurisdiction of county courts,” laws of 1871—72, limits the appeals and writs of error which are thereby allowed, in express terms, to cases under that act. There can be no 'pretense that this is a case under that act, unless it be deemed to fall under the third class of cases therein enumerated, viz : “all criminal cases and misdemeanors, where the punishment is not imprisonment in the penitentiary or death.” But a prosecution for bastardy has been repeatedly decided by this court to be a civil and not a criminal proceeding. Mann v. The People, 35 Ill. 467; Pease v. Hubbard, 37 id. 257; The People v. Noxon, 40 id. 30; The People v. Starr, 50 id. 52. We do not, then, regard the above act as giving an appeal in such a case as the present. Jurisdiction to try bastardy cases is not given to the county court by that act, but by another statute. Laws 1871—72, p. 198. This statute gives no right of appeal. Nor does the circumstance that Peak himself took the appeal to the circuit court, affect the question. Consent of parties can not confer jurisdiction upon a court in which the law has not vested it. Ginn et al. v. Rogers, 4 Gilm. 131. The judgment of the circuit court is reversed, which will leave that of the county co.urt in force. Judgment reversed.